ao NA DO WH

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 2:19-cv-01217-RSL Document 10-1 Filed 10/03/19 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
AMBER ABSHIRE, individually and on Case No.: 2:19-cv-01217-RSL
behalf of all others similarly situated,
[PROPOSED} ORDER GRANTING
Plaintiff, STIPULATED MOTION TO EXTEND TIME
TO RESPOND TO INITIAL COMPLAINT
y.
CONVERGENT OUTSOURCING INC., Noted on Motion Calendar: October 3, 2019
LVNV FUNDING LLC, AND JOHN DOES

1-25,

Defendants,

 

 

Having reviewed Plaintiff Amber Abshire and Defendant Convergent Outsourcing,
Inc.’s (together known as the “Parties”) stipulated motion to extend Defendant Convergent
Outsourcing, Inc.’s deadline to respond to the Complaint and GOOD CAUSE APPEARING,

IT IS HEREBY ORDERED that Defendant Convergent Outsourcing, Inc., shall have

up to and including October 24, 2019 to respond to Plaintiff's Complaint.

Dated: Oct. UY , 2019, .
MwtSCamwK.

Honorable Robert S. Lasnik
United States District Court Judge

PROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND BUCHALTER
TIME TO RESPOND TO INITIAL COMPLAINT - 1 nL Wa ie

CASE NO.; 2:19-CV-01217-RSL TELEPHONE: 206.319.7052
Oo CO TI HD

10
11
12
13
14
15
16
17

18]

19
20
21
22
23
24
25
26

 

Case 2:19-cv-01217-RSL Document 10-1 Filed 10/03/19 Page 2 of 3

Presented By:

BUCHALTER
A Professional Corporation

By: /s/ Jeffrey G. Frank

Bradley P. Thoreson, WSBA #18190
bthoreson@buchalter.com

Jeffrey G. Frank, WSBA #16287
jfrank@buchalter.com

Teva F, Sempel, WSBA #54896
tsempel@buchalter.com

1420 Fifth Avenue, Suite 3100

Seattle, WA 98101-1337

Telephone: 206.319.7052

Attorneys for Defendant
CONVERGENT OUTSOURCING, INC.

APPROVED AS TO FORM, NOTICE
OF PRESENTATION WAIVED: _— -

BRUBAKER LAW GROUP PLLC

By: /s/ Michael C. Brubaker per email authorization
Michael C. Brubaker, WSBA #49804
Attorneys for Plaintiff AMBER ABSHIRE

-fPROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND
TIME TO RESPOND TO INITIAL COMPLAINT - 2
CASE NO,: 2:19-CV-01217-RSL

BUCHALTER
1420 FIFTH AVENUE, SUITE 3100
SEATTLE, WA 98101-1337
TELEPHONE: 206.319.7052
